Case 0:20-cv-60416-AMC Document 110-42 Entered on FLSD Docket 08/13/2021 Page 1 of 5




                      EXHIBIT 136
Case 0:20-cv-60416-AMC Document 110-42 Entered on FLSD Docket 08/13/2021 Page 2 of 5
           Case 0:20-cv-60416-AMC Document 110-42 Entered on FLSD Docket 08/13/2021 Page 3 of 5




Document title: Announcing General Availability of Safe Links for Microsoft Teams
Capture URL: https://techcommunity.microsoft.com/t5/microsoft-defender-for-office/microsoft-teams-gets-more-phishing-protection/ba-p/2585559
Capture timestamp (UTC): Thu, 12 Aug 2021 19:23:22 GMT                                                                                         Page 1 of 3
           Case 0:20-cv-60416-AMC Document 110-42 Entered on FLSD Docket 08/13/2021 Page 4 of 5




Document title: Announcing General Availability of Safe Links for Microsoft Teams
Capture URL: https://techcommunity.microsoft.com/t5/microsoft-defender-for-office/microsoft-teams-gets-more-phishing-protection/ba-p/2585559
Capture timestamp (UTC): Thu, 12 Aug 2021 19:23:22 GMT                                                                                         Page 2 of 3
           Case 0:20-cv-60416-AMC Document 110-42 Entered on FLSD Docket 08/13/2021 Page 5 of 5




Document title: Announcing General Availability of Safe Links for Microsoft Teams
Capture URL: https://techcommunity.microsoft.com/t5/microsoft-defender-for-office/microsoft-teams-gets-more-phishing-protection/ba-p/2585559
Capture timestamp (UTC): Thu, 12 Aug 2021 19:23:22 GMT                                                                                         Page 3 of 3
